
	
		II
		112th CONGRESS
		1st Session
		S. 1005
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2011
			Mr. Boozman (for
			 himself, Mr. Graham,
			 Mr. Risch, Mr.
			 Coats, Mr. Thune, and
			 Mr. Johanns) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for parental notification and intervention in
		  the case of a minor seeking an abortion.
	
	
		1.Short titleThis Act may be cited as the
			 Parental Notification and Intervention
			 Act of 2011.
		2.Parental
			 notification
			(a)It shall be
			 unlawful for any person or organization to perform any abortion on an
			 unemancipated minor under the age of 18, to permit the facilities of the entity
			 to be used to perform any abortion on such a minor, or to assist in the
			 performance of any abortion on such a minor, if the person or organization has
			 failed to comply with the following requirements:
				(1)Unless there is
			 clear and convincing evidence of physical abuse of the minor by a parent,
			 written notification has been provided to each parent of the minor, informing
			 each parent that an abortion has been requested for the minor.
				(2)There is
			 compliance with a 96-hour waiting period after notice has been received by,
			 subject to paragraph (1), each parent of the minor before the abortion may be
			 performed.
				(3)In the case of an
			 action brought by a parent of such minor pursuant to section 3, with respect to
			 the performance of such abortion, the person or organization shall not perform
			 such abortion unless and until there is a final judgement pursuant to such
			 section that granting permanent relief to enjoin the abortion would be
			 unlawful.
				(b)Whoever violates
			 the provisions of subsection (a) of this section shall be fined not more than
			 $1,000,000, or imprisoned not more than 10 years, or both.
			(c)The provisions of
			 this section shall not apply if, with respect to an unemancipated minor for
			 whom an abortion is sought, a defense or affirmative defense exists which would
			 be applicable to other provisions of title 18, United States Code. For purposes
			 of the previous sentence, such a defense or affirmative defense shall not apply
			 unless a physician other than the physician with principal responsibility for
			 making the decision to perform the abortion makes a determination that—
				(1)a
			 medical emergency exists in which an abortion on the minor is necessary due to
			 a grave, physical disorder or disease of the minor that would, with reasonable
			 medical certainty, cause the death of the minor if an abortion is not
			 performed;
				(2)parental
			 notification is not possible as a result of the medical emergency; and
				(3)certifications
			 regarding compliance with paragraphs (1) and (2) of this subsection have been
			 entered in the medical records of the minor, together with the reasons upon
			 which the determinations are based, including a statement of relevant clinical
			 findings.
				(d)For purposes of
			 this section, any parental notification provided to comply with the provisions
			 of subsection (a) shall be provided through the manner described in paragraph
			 (1), or through the manner described in paragraph (2), as follows:
				(1)The notification
			 shall be provided through certified mail in accordance with the following
			 procedures:
					(A)The notification
			 shall be addressed to the parent of the unemancipated minor.
					(B)The address used
			 shall be the dwelling or usual place of abode of the parent.
					(C)Return receipt
			 shall be requested.
					(D)Delivery shall be
			 restricted to the parent.
					(2)The notification
			 shall be delivered personally to the parent.
				(e)For purposes of
			 this section, the term parent includes, but is not limited to, any
			 legal guardian of the child.
			3.Parental
			 interventionAny parent of a
			 minor required to be notified pursuant to section 2 may bring, in the district
			 court of the United States where the parent resides or where the unemancipated
			 minor is located, an action to bar the performance of an abortion on such
			 minor. The court shall issue an injunction barring the performance of the
			 abortion until the issue has been adjudicated and the judgment is final. The
			 court shall issue relief permanently enjoining the abortion unless the court
			 determines that granting such relief would be unlawful.
		4.Effective date
			 and severability
			(a)The provisions of
			 this Act shall be severable. If any provision of this Act, or any application
			 thereof, is found unconstitutional, that finding shall not affect any provision
			 or application of the Act not so adjudicated.
			(b)The provisions of
			 this Act shall take effect immediately upon enactment.
			
